UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6912


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID EDWARD ADAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:06-cr-00022-SGW-1)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Edward Adams, Appellant Pro Se.  Ronald Andrew Bassford,
Assistant  United  States   Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David   Edward    Adams    appeals    the    district    court’s     order

denying     his   motion    for     a   sentence    reduction     pursuant      to

18 U.S.C. § 3582(c)(2) (2012).           We have reviewed the record and

find   no   reversible     error.       Accordingly,    we     affirm    for    the

reasons stated by the district court.               United States v. Adams,

No. 7:06-cr-00022-SGW-1 (W.D. Va. May 28, 2015).                      We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in     the   materials   before     this     court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2